Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities ExchangeAct of 1934, as amended, each of the undersigned hereby agrees tothe joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Class A Common Stock, par value $0.01 per share, of Calamos Asset Management, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: July 27, 2012. Alpine Investment Management, LLC By: /s/ Nicholas V. Tompras Nicholas V. Tompras Chief Executive Officer Alpine Partners Management, LLC By: /s/ Nicholas V. Tompras Nicholas V. Tompras Managing Member /s/ Nicholas V. Tompras Nicholas V. Tompras
